Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “the vegetable materials” should be amended to recite “the mixture of vegetable materials” to be consistent with the term recited in Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “wherein depositing the quantity of paste” renders the claim indefinite because it is not clear if it is referring to the “depositing” step recited in Claim 1. This claim can be overcome by amending the claim to read “wherein the step of depositing the quantity of paste…” Appropriate corrections are required.
Regarding Claim 5, the limitation “wherein partially dehydrating...” renders the claim indefinite because it is not clear if it is referring to the “partially dehydrating” step recited in Claim 1. This claim can be overcome by amending the claim to read “wherein the step of partially dehydrating…” Appropriate corrections are required.
Regarding Claim 6, the limitations “wherein dehydrating the edible...” in line 1 and 3 renders the claim indefinite because it is not clear if it is referring to the “partially dehydrating step” or the “further dehydrating” step recited in Claim 1. This claim can be overcome by amending the claim to read “wherein the step of partially dehydrating…” and “wherein the step of further dehydrating…” Appropriate corrections are required. 
Regarding Claim 7, the limitations “wherein smoothing...” renders the claim indefinite because it is not clear if it is referring to the “smoothing” step recited in Claim 1. This claim can be overcome by amending the claim to read “wherein the step of smoothing…” Appropriate corrections are required. 
Regarding Claim 8, the limitation “a first thickness” and “a second thickness, different from the first thickness” renders the claim indefinite because Claim 1 recites “a consistent thickness”. Therefore, it is not clear as to how “a first thickness” and “a second thickness, different from the first thickness” can constitute “a consistent thickness” as it would appear to conflict with the plain and ordinary meaning of “consistent”. The specification does not provide any guidance as to how applicant defines “consistent”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over OneArmy 1 (Precious Plastic – Make an edible bowl (part 8.2), Youtube.com) in view of Woods et al. (US 6,423,357). 
Regarding Claim 1, OneArmy 1  discloses a method for making an edible container (“Make an edible bowl”, see title), comprising: preparing a paste from a mixture of fruit materials (orange peel, see timestamp 2:48); depositing a quantity of the paste onto a mold to form the edible container (timestamp 3:45); smoothing the paste on the mold to a consistent thickness (when the press is applied onto the mixture at timestamp 4:04, it results in a smooth bowl of uniform thickness); partially dehydrating the edible container upon the mold (the press applies heat thereby performing at least some dehydration, see timestamp 4:48-4:53), releasing the edible container from the mold (see timestamp 4:40) and further dehydrating the edible container to a desired moisture content (“can put them in the dehydrator to get rid of the leftover moisture” timestamp 5:23). 
OneArmy 1  differs in that the paste is not from a mixture of vegetable materials. Woods is relied on to further teach process of making an edible container, wherein Woods also uses dehydrated fruits as well as a vegetable paste as the base material of the edible container (“dehydrated fruit or vegetable material”, see Col. 3, Ln. 27-29). Therefore, since both Woods and OneArmy 1  are directed to edible containers made from dehydrated food materials, it would have been obvious to one of ordinary skill in the art to use a paste from a mixture of vegetables based on the desired taste.  

Claim(s) 2-3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Briganti et al. (US 2014/0161944 – hereon referred to as “Briganti’944”).
Regarding Claim 2, OneArmy 1 further teaches wherein the material comprise a mixture of fruits and water (orange peel, see timestamps 2:36 and 2:39) but is silent to comprising seeds and spices. Briganti’944 is relied on to teach an edible container made from fruit and vegetable materials (paragraph 35) and further comprises seeds (paragraph 35) and spices (paragraph 37) for flavoring. Therefore, since Briganti’944 is also directed to an edible container, it would have been obvious to one of ordinary skill in the art to further add seed and spices based on the desired flavor. 
Regarding Claim 3, OneArmy 1 is silent to wherein the mixture of seeds, vegetables, fruits, spices, and water comprises one or more of flax seeds, sunflower seeds, celery, carrots, garlic, red tomatoes, red bell peppers, salt, and pepper. However, since OneArmy 1 is directed to an edible container, it would have been obvious to add salt to taste based on the desired flavor. Briganti’944 is also relied on to teach incorporating carrot juice in the mixture as part of the liquid component (see paragraph 22). Therefore, since OneArmy 1  incorporates water to create a paste mixture, it would have been obvious to one of ordinary skill in the art to add carrot juice for flavoring. 
Regarding Claim 9, as discussed in Claim 3, the combination suggests an edible container comprising a dehydrated paste comprising plant seeds (paragraph 35), vegetables (such as carrot and tomato, paragraph 22) and spices (such as salt and pepper, paragraph 29 and 40). The combination is silent to specifically comprising flax seeds, sunflower seeds, celery, garlic, and red bell peppers. However, since Briganti’944 already identify a multitude of food products that even includes vegetables and plant seeds, it would have been obvious to one of ordinary skill in the art to select any plant seed and vegetable based on the desired taste and flavor profile. 
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Regarding Claim 10, OneArmy 1  further teaches wherein the edible container is a bowl. 

 Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Der Beek (US 5,336,511).
Regarding Claim 4, OneArmy 1 further teaches placing paste into a dispenser (metal bowl, timestamp 2:48) and depositing the quantity of paste onto the mold (timestamp 3:45). The combination is silent to the process further comprising: placing the mold onto a rotating table; and placing the paste into a dispenser; wherein depositing the quantity of paste onto the mold comprises depositing, from the dispenser, the paste onto the mold while the mold is rotated on the rotating table. Der Beek is relied on to teach an apparatus for making an edible container (edible cones) which comprises steps of placing a mold (43A) onto a rotating table (carousel 41, Col. 8, Ln. 10-14), and depositing the paste onto the mold while the mold is rotated on the rotating table (Col. 11, Ln. 31-40). That is, since the molds are constantly rotating around the table between a dough loading station (where 42-42A is in Fig. 9), forming station (where 43-43A is in Fig 9) and a cooking station (where 44-44a is in Fig. 9, Col 8, Ln. 10-23), it is construed that the paste is deposited into the mold when the mold is rotated relative to the cooking station and the forming station. 
Since both OneArmy 1 and Der Beek is directed to an edible container made between molds with a heating element, it would have been obvious to one of ordinary skill in the art to employ a rotating table having multiple molds and stations for the purpose of automating the formation of multiple edible containers simultaneously. 
Regarding Claim 5, Der Beek was relied on to teach a rotating table (see Claim 4). Der Beek further teaches a step of releasing the mold from the rotating table (“the male cooking mold 70 is raised”, see Fig. 11P) to allow removal of the cone. OneArmy 1  similarly teaches this step at timestamp 4:34 which separates the upper mold with the lower mold to therefore release the partially dehydrated edible container. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Briganti et al. (WO 2019/046789 A1 – hereon referred to as “Briganti’789”).
Regarding Claim 6, the combination is silent to wherein dehydrating the edible container upon the mold further comprises placing the mold into a dehydrator for 24 hours between 100F- 115F, and wherein dehydrating the edible container to a desired moisture content further comprises placing the edible container back into the dehydrator for an additional three hours at the same temperature. Briganti’789 is directed to a process of making an edible container (vessel for holding food and liquid for consumption, see Abstract), which requires dehydrating the edible container while still on a mold (inner form) to help reinforce the structural integrity of the vessel by removing excess water to make the material more durable (paragraph 67). The dehydration step may be from 35 to 70°C (95°F to 158°F) which encompasses the claimed temperature, and can be left for about 24 hours until the vessel has the appropriate texture and moisture content. As to the additional three hours at the same temperature, it is noted that OneArmy 1  already discloses an additional dehydration step after releasing the edible container from the mold. Since both OneArmy 1  and Briganti’789 both recognize the role of moisture content in the final product, it would have been obvious to one of ordinary skill in the art to determine the time and temperature necessary to achieve the desired moisture content for the purpose of obtaining the desired structural integrity.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of OneArmy 2 (Precious Plastic – Build a Bio Press (part 8.1), Youtube.com).
Regarding Claim 7, the combination is silent to wherein smoothing the paste comprises smoothing the paste with a spatula. OneArmy 2, which is directed to the same apparatus as OneArmy 1, is relied on to teach the use of a spatula to help smooth the food mixture into the mold (see timestamp 25:45). That is, the step of using the spatula and applying the inner mold into the mixture to therefore provide a smooth paste on the mold with consistent thickness is construed to be the smoothing step as a whole (timestamp 25:45 to 26:06). Therefore, since OneArmy 2 is directed to similar process of making edible containers within molds, it would have been obvious to one of ordinary skill in the art to use a spatula to facilitate the smoothing step. 

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 7 and 10, further in view of Dzhalazov (GB 2581963 A).
Regarding Claim 8, the combination is silent to wherein the consistent thickness comprises a first thickness in a first part of the edible container, and a second thickness, different from the first thickness, in a second part of the edible container. Dzhalazov is relied on to teach an edible container similarly made by molding between a female (202) and male (204) mold element (see Fig. 4a-4d), wherein the edible container comprises a first thickness in a first part of the edible container (see 400 of Fig. 5b), and a second thickness, different from the first thickness, in a second part of the edible container (see 506 of Fig. 5b). This is configured such that the waste portion would comprise the second thickness and therefore be easily removed (see Page 4, first and second paragraph). 
Since both Dzhalazov and OneArmy 1  are directed to a molding apparatus comprising an outer die and an inner die, it would have been obvious to one of ordinary skill in the art to reduce the thickness of waste areas to allow easy removal at the junction the first and second part. 
Regarding Claim 11, the combination is silent to the particular thickness of a wall of the edible container. Dzhalazov is relied on to teach an edible container similarly made by molding between a female (202) and male (204) mold element (see Fig. 4a-4d), wherein the edible container has a thickness of 1-5mm (Col. 3, Ln. 12-16) which encompasses the claimed range. Therefore, since both Dzhalazov and OneArmy 1  are directed to edible containers, it would have been obvious to one of ordinary skill in the art to use known thicknesses such as 1-5mm based on design choice. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        2967

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792